October 22, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           ALI CHOUDHRI, Appellant

NO. 14-13-00437-CV                           V.

JP MORGAN CHASE BANK, NATIONAL ASSOCIATION; CAPITAL ONE,
     NATIONAL ASSOCIATION; WACHOVIA BANK, NATIONAL
ASSOCIATION; WELLS FARGO BANK, NATIONAL ASSOCIATION AND
ROBERT GOMEZ C/O WELLS FARGO BANK, NATIONAL ASSOCIATION,
                          Appellees
              ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on February 19, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.